                                                                         FILED
                                                                2018 Dec-04 PM 04:41
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA


             UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF ALABAMA
                    NORTHEASTERN DIVISION

UNITED STATES OF AMERICA

    Plaintiff,

    vs.

APPROXIMATELY $1,058,153.78
WORTH OF EQUITIES, ANNUI-
TIES, AND OTHER INVESTMENT
VEHICLES CONTAINED IN BB&T
ACCOUNT NUMBER ****-5508
HELD IN THE NAME OF MARK
MURPHY WITH DESIGNATED
BENEFICIARY, JENNIFER MUR-         Case No. 5:18-cv-01181-LCB
PHY, et al.,
                                        JURY DEMAND
    and

APPROXIMATELY $380,723.35
WORTH OF EQUITIES, ANNUI-
TIES, AND OTHER INVESTMENT
VEHICLES CONTAINED IN BB&T
ACCOUNT NUMBER ****-2106
HELD IN THE NAME OF JEN-
NIFER MURPHY WITH DESIG-
NATED BENEFICIARY MARK
MURPHY,
    Defendants.

          CLAIMANTS’ JOINT OPPOSITION TO GOVERNMENT’S
                  MOTION TO STAY DISCOVERY
      Claimants Mark A. Murphy, M.D., and Jennifer Murphy hereby oppose the

government’s motion to stay this civil forfeiture action.

                                   ARGUMENT

      The government seeks to stay this case—entirely and indefinitely—pursuant

to 18 U.S.C. § 981(g). That statute provides in relevant part:

             (g)(1) Upon the motion of the United States, the court shall stay the
      civil forfeiture proceeding if the court determines that civil discovery will
      adversely affect the ability of the Government to conduct a related criminal
      investigation or the prosecution of a related criminal case.
                    …

                    (3) With respect to the impact of civil discovery described in
             paragraphs (1) and (2), the court may determine that a stay is unnec-
             essary if a protective order limiting discovery would protect the
             interest of one party without unfairly limiting the ability of the
             opposing party to pursue the civil case. In no case, however, shall
             the court impose a protective order as an alternative to a stay if the ef-
             fect of such protective order would be to allow one party to pursue
             discovery while the other party is substantially unable to do so.
(Emphasis added.) The government’s motion is premature because no civil discov-

ery has been attempted and thus it is impossible for this Court to determine

(a) whether discovery would “adversely affect” the government’s investigation and

(b) whether a protective order would mitigate any such “adverse” effect. The mo-

tion should therefore be denied.
       1.     The government has not “actually shown” that civil discovery
              would adversely affect its ability to conduct the allegedly related
              criminal investigation.
       Section 981(g)(1) requires the government to prove two elements: (1) the

forfeiture case is “related” to a criminal investigation; and (2) civil discovery in the

forfeiture case would “adversely affect” the government’s ability to conduct that

investigation. Assuming the government’s pending criminal investigation is related

to this forfeiture action, that fact does not entitle the government to a stay. That is

because under section 981(g)(1), there “is no presumption that civil discovery, in

itself, automatically creates an adverse effect….”1 The government must “actually

show” that adverse effect; otherwise, “every civil forfeiture case with a related

criminal investigation [would be] entitled to a stay.”2 The government has failed to

put on any such proof in this case.

       Numerous district courts have held that the government cannot meet its bur-

den under section 981(g)(1) of “actually showing” an “adverse effect” with mere

conclusory allegations and speculation. For example, in United States v. All Funds

($357,311.68) Contained in N. Tr. Bank of Fla. Account No. 7240001868 (2004),

the Northern District of Texas denied the government’s stay motion where the

government argued that “civil discovery will adversely affect the ability of the

government to conduct a related criminal investigation,” that denying the motion
       1
        United States v. All Funds ($357,311.68) Contained in N. Tr. Bank of Fla. Account No.
7240001868, No. CIV.A.3:04-CV-1476-G, 2004 WL 1834589, at *2 (N.D. Tex. Aug. 10, 2004).
      2
        Id. (emphasis in original).
would give the defendants “discovery rights into the criminal investigation before

they are formally charged,” and that “permitting discovery would not produce a

fair and equal process” because the defendants could “assert their Fifth Amend-

ment rights to avoid responding to discovery requests….”3 The district court held

that the government’s “arguments do nothing more than speculate about how civil

discovery will adversely affect its criminal investigation.” 4 Under the govern-

ment’s speculative arguments, “every civil forfeiture case with a related criminal

investigation [would be] entitled to a stay.”5

      The All Funds ($357,311.68) court criticized the government’s failure to put

on actual proof. The government failed to “point to any specific discovery request

or abuse that has taken place,” prove that discovery would compromise the gov-

ernment’s investigation, demonstrate that civil discovery would “compromise the

identity of any confidential informants or cooperating witnesses,” or show that the

claimants “might abuse the discovery process with overbroad discovery requests.”6

      Likewise, in United States v. Real Prop. & Premises (2009), the District of

Minnesota denied the government’s stay motion because the government failed to

put on proof of adverse effect.7 The government’s claims that it was “concerned”

the defendants “will obtain information through discovery in this case that they
      3
        Id. at *2 (internal quotation marks and brackets omitted).
      4
        Id.
      5
        Id. (emphasis in original).
      6
        Id.
      7
        United States v. Real Prop. & Premises, 657 F. Supp. 2d 1060, 1063 (D. Minn. 2009).
could not obtain in the criminal case” and that the government “anticipate[d]” the

defendants “would assert the Fifth Amendment privilege against self-incrimination

if it were to seek discovery from them” was “not enough.” 8 Citing All Funds

($357,311.68), the district court held that the government “cannot discharge its

burden by claiming that the discovery process could, theoretically, impair the crim-

inal case” because “[i]f that were true, a stay would be appropriate whenever re-

quested by the Government in a civil-forfeiture action, since civil discovery is far

broader than criminal discovery.”9 That would contradict section 981(g)(1)’s plain

language: “If Congress had intended such a result, it would have said so in the

statute.”10

       Similarly, in United States v. U.S. Currency in the Amount of $423,059.02

(2012), the Western District of Missouri denied a stay where the government al-

leged myriad concerns, namely, that civil discovery “would interfere with the crim-

inal investigation by compromising the identities of cooperating witnesses[] and

forecasting the Government’s intent to interview additional prospective witnesses,”

“advance discovery of the government’s investigative and prosecution strategies[]

and allow claimants earlier and broader discovery than they would be allowed in

the criminal context under Rule 16”; “expose the Government’s witnesses to cross-


       8
         Id. at 1063.
       9
         Id. at 1063–64.
       10
          Id. at 1064.
examination and the law enforcement officers to testimonial declarations before

the investigation is complete[] and all facts are known”; and, finally, “permit

Claimants to learn about the nature and scope of the investigation and to anticipate

future investigative action.” 11 Citing All Funds ($357,311.68), the district court

held these allegations were “conclusory” and would justify a stay in every forfei-

ture case.12

      Most recently, in United States v. $4,480,466.16 in Funds Seized From Bank

of Am. Account Ending in 2653 (2018), the Northern District of Texas again denied

a government motion to stay a civil forfeiture action. 13 The government alleged

that discovery could “compromise the investigation by permitting depositions of

individuals who may be called at a criminal trial, including the defendants (who

have a Fifth Amendment right to remain silent), law enforcement agents, and indi-

viduals involved in the scheme under investigation” and “could compromise confi-

dential law enforcement information, as well as provide improper opportunities for

the defendant to ascertain prematurely the details of the ongoing criminal investi-

gation by earlier and broader civil discovery than is permissible in criminal pro-

ceedings.”14 The district court held these arguments “do nothing more than specu-


      11
          United States v. U.S. Currency in the Amount of $423,059.02, No. 12-3054-CV-S-
ODS, 2012 WL 1950218, at *1 (W.D. Mo. May 30, 2012).
       12
          Id.
       13
          United States v. $4,480,466.16 in Funds Seized From Bank of Am. Account Ending in
2653, No. 3:17-CV-2989-D, 2018 WL 1964255, at *3 (N.D. Tex. Apr. 26, 2018).
       14
          Id. (internal quotation marks and brackets omitted).
late about how civil discovery will adversely affect its criminal investigation” and

failed to actually show adverse effect as required by section 981(g)(1).15, 16

       These cases are directly on point. The government’s stay motion in this case

is replete with conclusory allegations but unsupported by any evidence. As in All

Funds ($357,311.68), the government cannot “point to any specific discovery re-

quest or abuse that has taken place,” prove that discovery would compromise the

government’s investigation, demonstrate that civil discovery would “compromise

the identity of any confidential informants or cooperating witnesses,” or show that

the claimants “might abuse the discovery process with overbroad discovery re-

quests”17—because discovery has not yet begun. What is more, the government

even admits the basis for its motion is purely speculative: “[B]ecause the criminal

investigation and any resulting prosecution will potentially involve additional

facts and evidence that the Government is still learning about, allowing this case to

proceed into discovery at this time will adversely affect the Government’s ability

to conduct its investigation.” (Doc. 30, p. 2) (emphasis added). Nowhere in its mo-

tion does the government offer proof that would convert this “potential” into reali-

       15
            Id. (internal quotation marks and citations omitted).
       16
             See, also, United States v. One J.P. Morgan Chase Bank Account No.
XXXXXXXXXXXX in amount of Seven Hundred Fifty Thousand Dollars ($750,000.00), No. 1:05-
CV-294, 2006 WL 6562918, at *2 (W.D. Mich. Dec. 14, 2006) (denying stay motion where gov-
ernment “speaks in broad terms about the inevitable disclosure of sensitive information through
the discovery process” but “fails to relate its generalizations to any particular aspect of its inves-
tigation or to provide anything more concrete than conclusory statements or speculation to sup-
port its claim that civil discovery would jeopardize the investigation”).
         17
            All Funds ($357,311.68) at *2.
ty. The best the government can manage is to speculate—recklessly and insulting-

ly—that Claimants might destroy some unspecified evidence or tamper with some

unspecified witnesses. Claimants have not been charged with any crime and are

presumed innocent of any criminal charge the government might someday bring.

Yet the government has just suggested, without any evidence, that these two citi-

zens will commit felony obstruction of justice.

       The government’s reckless and baseless accusation diverts attention from its

real objective: “The Government does not wish to share the details of this active,

evolving investigation prior to completing the investigation or making charging

decisions.” (Doc. 30, p. 6.) In other words, the government is not prepared to say if

it can or will ever bring a single criminal charge against Claimants but demands

the right to use civil process to deprive Claimants of their property, indefinitely,

without any hearing, and without having to submit itself to any scrutiny in the very

civil action it chose to file.

       Under section 981(g)(1), the government’s extraordinary (and extraordinari-

ly unfair) demand can only be justified by actual proof that civil discovery will

“adversely affect the ability of the Government to conduct a related criminal in-

vestigation or the prosecution of a related criminal case.” (Emphasis added.) The

government has not presented any such proof. Rather, the government’s motion is
founded upon a potential buttressed by a speculation. The government’s motion

should be denied on that basis alone.

      2.     The government also has not shown that a protective order cannot
             protect the government’s interest.
      The government has not actually shown any adverse effect upon its ability to

investigate or prosecute Claimants, but even if it could, the government would also

have to show that a protective order could not protect its interest.18 Significantly,

the government cannot make this showing either.

      In United States v. Sum of $70,990,605, the District of the District of Co-

lumbia denied the government’s stay motion because the government “failed to

demonstrate that a stay is necessary because a well-crafted protective order limit-

ing discovery will suffice to protect the United States’ asserted interest and the pro-

tective order will not allow only one side to pursue discovery.”19 The government

argued that a protective order was inadequate because “witnesses may claim the

Fifth Amendment privilege against self-incrimination.”20 The district court rejected

this argument because the government offered “no evidence that any witness has

claimed the Fifth Amendment,” “no indictment has yet been returned,” and the




      18
         18 U.S.C. § 981(g)(3).
      19
         United States v. Sum of $70,990,605, 4 F. Supp. 3d 209, 214–15 (D.D.C. 2014).
      20
         Id.
government offered “no evidence that it cannot take discovery because of the

pending criminal investigation.”21

      Here, the government has not even addressed the possibility of a protective

order. Even if the government’s conclusory allegations were evidence, they do not

show that a protective order cannot protect the government’s interest in this case.

      Since the government has failed to prove any adverse effect, there is no need

to consider a protective order. If, however, this Court is inclined to believe a pro-

tective order is necessary, the District of D.C.’s decision in Sum of $70,990,605

and the Western District of Louisiana’s decision in United States v. 2013 Jeep

Wrangler Sport Util. Vehicle22 provide two useful models. In Sum of $70,990,605,

the district court ordered the parties to submit a proposed protective order with lim-

its on discovery and noted that the government could renew its motion if problems

arose.23 In 2013 Jeep Wrangler, the district court noted that the parties had “agreed

to “a range of limited discovery which could be undertaken in the case, both for-

mally and informally, with avenues for objection by the government and restriction

by the Court” pursuant to which the defendant “may formally inquire through

normal civil discovery techniques, to which the government may object if appro-

priate and the Court will fashion the appropriate protective order on an individual

      21
         Id. at 214–215.
      22
         United States v. 2013 Jeep Wrangler Sport Util. Vehicle, No. 6:14-CV-1080, 2014 WL
4225089, *1 (W.D. La. Aug. 26, 2014).
      23
         Sum of $70,990,605 at 215 & n.3.
basis.”24 Either approach logically ties the decision of whether and how to limit

discovery to actual discovery requests and events, thus allowing the Court to rule

upon concrete facts rather than abstract speculation and better preserve the interests

of the parties and justice generally.

      The government has failed to show adverse effect and failed to consider the

possibility of a protective order to eliminate any adverse effect it might have

proved. The government’s motion should therefore be denied.

                                 REQUEST FOR RELIEF

      For these reasons, Claimants request the Court to deny the government’s

motion and grant any other necessary or proper relief.

      Respectfully submitted today, December 4, 2018.


                                                 S/ W. Justin Adams
                                                 W. Justin Adams (pro hac vice)



                                                 S/ Hal Hardin
                                                 Hal Hardin (pro hac vice)




      24
           2013 Jeep Wrangler Sport Util. Vehicle at *1.
OF COUNSEL:

LANIER FORD SHAVER & PAYNE P.C.
Post Office Box 2087 (35804)
2101 West Clinton Avenue, Suite 102
Huntsville, Alabama 35805

C. Gregory Burgess (ASB-1519-R79C)
Telephone Number: (256) 535-1100
Facsimile Number: (256) 533-9322
Email: cgb@lanierford.com

BONE MCALLESTER NORTON PLLC
511 Union Street, Suite 1600
Nashville, Tennessee 37219

Edward M. Yarbrough (TNBPR #004097) pro hac vice
Telephone: (615) 238-6390
Facsimile: (615) 687-6990
E-mail: eyarbrough@bonelaw.com

W. Justin Adams (TNBPR #022433) pro hac vice
Telephone: (615) 238-6346
Facsimile: (615) 687-5787
E-mail: wjadams@bonelaw.com

Attorneys for Claimant Mark A. Murphy, M.D.

COPELAND, FRANCO, SCREWS & GILL, P.A.
Ashley N. Penhale (ASB- 1771A50P)
444 South Perry Street
Montgomery, Alabama 36104
Telephone Number: (334) 834-1180
Facsimile Number: (334) 834-3172
E-mail: penhale@copelandfranco.com

Hal Hardin (TNBPR #003001) pro hac vice
Cynthia Chappell (TNBPR #016028) pro hac vice
211 Union Street, Suite 200
Nashville, Tennessee 37201
Telephone: (615) 369-3377
Facsimile: (615) 369-3344
E-mail: hal@hardinlawoffice.com
E-mail: cindy@chappelllawoffices.com

Attorneys for Claimant Jennifer Murphy
                          CERTIFICATE OF SERVICE
      I hereby certify that on December 4, 2018, I electronically filed the forego-

ing with the Clerk of the Court using the CM/ECF system, which will send notifi-

cation of such filing to the following:

      Jay E. Town, Esq.
      Nicole Grosnoff, Esq.
      U.S. Attorney’s Office
      1801 4th Avenue, North
      Birmingham, Alabama 35203
      E-mail: jay.e.town@usdoj.gov
      E-mail: nicole.s.grosnoff@usdoj.gov

      Hal Hardin, Esq.
      Cynthia Chappell, Esq.
      211 Union Street, Suite 200
      Nashville, Tennessee 37201
      E-mail: hal@hardinlawoffice.com
      E-mail: cindy@chappelllawoffices.com

      Ashley Penhale, Esq.
      COPELAND, FRANCO, SCREWS & GILL, P.A.
      444 South Perry Street
      Montgomery, Alabama 36104
      E-mail: penhale@copelandfranco.com

      C. Gregory Burgess, Esq.
      LANIER FORD SHAVER & PAYNE P.C.
      Post Office Box 2087 (35804)
      2101 West Clinton Avenue, Suite 102
      Huntsville, Alabama 35805
      Email: cgb@lanierford.com

                                          S/ W. Justin Adams
                                          W. Justin Adams
